In a proceeding, inter alia, to validate petitions designating petitioner-appellant as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 23, the appeal is from a judgment of the Supreme Court, Kings County, dated April 7, 1977, which, after a hearing, (1) denied the petition and (2) directed the board of elections to remove petitioner’s name from the appropriate ballot. Judgment affirmed, without costs or disbursements. Section 2590-c (subd 6, par [3]) of the Education Law provides that an elector may only sign one petition. Petitioner’s petitions contained 42 signatures of people who had previously signed petitions for other candidates. Those names were correctly invalidated by Special Term. The fact that the objection to the previously signed names was not made before the board of elections did not preclude the objectors from raising it before Special Term. Special Term has jurisdiction to hear objections to nominating petitions irrespective of whether they were raised before the board of elections (see Matter of Vona v Cohen, 150 Misc 649, affd 240 App Div 827, affd 262 NY 706). Petitioner’s contention that any other candidate must be a party to this action is without merit. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.